Citation Nr: 1101256	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-20 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for heart disease to include 
coronary artery disease and ventricular tachycardia to include as 
due to exposure to Agent Orange or as secondary to service-
connected posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1963 to April 1966, including service in the Republic of 
Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2003 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in September 2007, when 
it was remanded for further development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In a statement in October 2010, the Veteran challenged the 
effective date for the grant of service connection for 
posttraumatic stress disorder as determined by the RO in a rating 
decision in December 2009.  The Board reasonable construes the 
Veteran's statement as a notice of disagreement.  As the RO has 
not had the opportunity to issue a statement of the case 
addressing the effective-date claim, the Board is required to 
remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 
(1999). 

The claim of service connection for heart disease is also 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C. 


REMAND

As for coronary artery disease, the Veteran served in Vietnam 
from June 1965 to August 1965.  




A Veteran who, during active service, served in the Republic of 
Vietnam during the Vietnam era (beginning in January 1962 and 
ending in May 1975) shall be presumed to have been exposed during 
such service to certain herbicide agents, including a herbicide, 
commonly referred to as Agent Orange. 
38 U.S.C.A. § 1116(f).

If a Veteran was exposed to certain herbicides, including Agent 
Orange, during active service, service connection for certain 
diseases will be presumed to have been incurred in service if 
manifest to a degree of 10 percent or more, even if there is no 
record of such disease during service.  38 U.S.C.A. § 1116(a)(1), 
(2); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Private medical records show that in December 1999 cardiac 
catherization showed coronary artery disease. 

In August 2010, while on appeal, VA amended 38 C.F.R. § 3.309(e) 
to add ischemic heart disease, which includes coronary artery 
disease, to the list of diseases, which are presumed to have been 
incurred in service for a Veteran who was exposed to Agent Orange 
in Vietnam.  75 Fed. Reg. 53202.

One remaining question is whether the coronary artery disease is 
manifested to a degree of 10 percent or more under 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 in order to establish service 
connection under the recently amended 38 C.F.R. § 3.309(e).  As 
the evidence of record is insufficient to decide this part of the 
claim, further evidentiary development of the record under the 
duty to assist is needed. 

As for ventricular tachycardia, private medical records show that 
in December 1999 paroxysmal ventricular tachycardia was diagnosed 
and an automatic defibrillator was implanted in January 2000 and 
has been in place since then.  Under the amended 38 C.F.R. 
§ 3.309(e), ischemic heart disease does not include ventricular 
tachycardia or hypertensive vascular disease.  75 Fed. Reg. 
53202.



In December 2010, the Board obtained an advisory opinion from the 
Veterans Health Administration (VHA) on the questions of whether 
coronary artery disease or ventricular tachycardia was caused by 
or aggravated by service-connected posttraumatic stress disorder.  
A copy of the VHA opinion is attached to this remand. 

After a review of the record and of the medical literature, the 
VHA expert expressed the opinion that posttraumatic stress 
disorder did not cause coronary artery disease or ventricular 
tachycardia, but posttraumatic stress disorder could have 
aggravated coronary artery disease and ventricular tachycardia.   

As the evidence of record is insufficient to decide the question 
of aggravation, further evidentiary development of the record 
under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
records of private medical treatment for 
heart disease by Drs. D. Nakamura and D. 
Matsuura since 2005.

2.  Afford the Veteran a VA cardiology 
examination by a physician to determine:

a).  If the Veteran's coronary artery 
disease is manifested by a workload of 
greater than 7 METs, but not greater than 
10 METs, resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; 
continuous medication required.  [The 
criteria for a 10 percent rating under 
Diagnostic Code 7005.].  The record does 
show that the Veteran is on continuous 
medication for cardiac arrhythmia, but not 
for coronary artery disease. 

If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by the 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing) that results in dyspnea, 
fatigue, angina, dizziness, or syncope may 
be used. 

b).  If the Veteran's coronary artery 
disease is not manifested to a degree of 
10 percent or more, then is there evidence 
of aggravation, that is, an increase in 
severity of coronary artery disease, not 
due to natural progression of coronary 
artery disease, between the level of 
disability first shown by cardiac 
catherization in 1999 and the current 
level of severity.

c).  Is there evidence of aggravation, 
that is, an increase in severity of 
ventricular tachycardia, not due to 
natural progression, between the level of 
disability first shown in December 1999 
when ventricular tachycardia was diagnosed 
and an automatic defibrillator was 
implanted in January 2000 and the current 
level of severity.  The record does show 
that the Veteran has been on continuous 
medication for cardiac arrhythmia, since 
1999 and the Veteran has had a permanent 
pacemaker since 2000.  

In this context the term "aggravation" 
means a permanent increase in severity, 
that is, an irreversible worsening of 
either coronary artery disease or 
ventricular tachycardia beyond the natural 
clinical course as contrasted to a 
temporary worsening of symptoms.

The Veteran's file must be made available 
to the VA examiner for review.

3.  After the requested development has 
been completed, adjudicate the claim of 
service connection for heart disease to 
include the following:

Whether coronary artery disease is 
manifested to a degree of 10 percent 
or more under Diagnostic Code 7005, 
applying the amended 38 C.F.R. 
§ 3.309(e), which added ischemic 
heart disease, which includes 
coronary artery disease, to the list 
of diseases, which are presumed to 
have been incurred in service for a 
Veteran who was exposed to Agent 
Orange in Vietnam. 

If coronary artery disease is not 
manifested to a degree of 10 percent 
or more under Diagnostic Code 7005 
under the amended 38 C.F.R. 
§ 3.309(e), is coronary artery 
disease aggravated by service-
connected posttraumatic stress 
disorder, applying 38 C.F.R. § 3.310.  

Is ventricular tachycardia aggravated 
by service-connected posttraumatic 
stress disorder, applying 38 C.F.R. 
§ 3.310. 

If any benefit sought on appeal is denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.




4.  Furnish the Veteran and his 
representative a statement of the case on 
the claim for an earlier effective date 
for the grant of service connection for 
posttraumatic stress disorder.  In order 
to perfect an appeal of the claim to the 
Board, the Veteran must timely file a 
substantive appeal, following the issuance 
of the statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).















 Department of Veterans Affairs


